United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 00-2774
                                ________________

Valerie M. Whitney,                       *
                                          *
             Appellant,                   *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Eastern District of Missouri.
Assurance Company of America,             *
New York, New York, a                     *             [UNPUBLISHED]
Corporation,                              *

             Appellee.

                                ________________

                                Submitted: March 15, 2001
                                    Filed: June 14, 2001
                                ________________

Before HANSEN and HEANEY, Circuit Judges, and BATTEY,1 District Judge.
                       ________________

PER CURIAM.

       On June 23, 1989, Valerie Whitney’s vehicle was rear-ended by a vehicle
driven by Diane Asher. Ms. Whitney suffered numerous injuries. Ms. Whitney filed
suit against Ms. Asher and the case was settled for $25,000, the upper limit of Ms.
Asher’s liability policy. On June 22, 1999, Ms. Whitney sought to recover additional


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
damages from her insurance carrier, Assurance Company of America, under the
underinsured motorist provision of her policy. This case went to trial, and the jury
returned a verdict in favor of Assurance. Ms. Whitney appeals the district court’s2
denial of her motion for new trial, arguing that the district court erred in admitting
evidence of her medical expenses.

      A district court's evidentiary rulings are reviewed for an abuse of discretion.
Yannacopoulos v. Gen. Dynamics Corp., 75 F.3d 1298, 1301 (8th Cir. 1996). We
accord the district court substantial deference in our review of its decision to admit
evidence. Sphere Drake Ins. PLC v. Trisko, 226 F.3d 951, 954 (8th Cir. 2000).

      Ms. Whitney asserts that evidence regarding her medical bills should not have
been admitted because she did not put her medical bills at issue in the pleadings, and
therefore her medical bills were irrelevant in her damages claim for the bodily injury
she sustained in the car accident. We disagree. Ms. Whitney sought $300,000 in
damages for bodily injury under her underinsured motorist provision. Evidence of
her medical bills, which totaled a little more than three thousand dollars, was relevant
in examining the permanence and severity of her injuries. The district court’s
admission of the evidence did not amount to an abuse of discretion.

      Consequently, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
                                           2